DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “9”, “10”, “11”, “12”, “13”, and “14”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4, 6, and 12 are objected to because of the following informalities:  
Claim 1 line 11 reads: “pace”. This should be corrected to read - - place - -.
Claim 4 line 3 reads: “…the at least two adapter plates provided for…”. This should be corrected to read - - the at least two adapter plates are provided for - -.
Claim 6 lines 2-4 read: “…each of the adapter plates is secured to two different rails of the rails, each of the adapter plates is mounted on one of the rails at a first mounting point and on an other rail at two second mounting points…”. This should be deleted as it is previously recited in claim 1.
Claim 12 line 2 reads: “…the tongue…”. This should be corrected to read - - a tongue of the tongue and groove joint - -. 
Claim 12 line 3 reads: “…the groove…”. This should be corrected to read - - a groove of the tongue and groove joint - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomaschewski (WO 2013/174518 A1) in view of LaConte (US 5 236 153 A); wherein US Patent US 10 618 658 B2 is being used as the translation of Thomaschewski.
Regarding claim 1, Thomaschewski discloses a securing device (2, see Fig. 6) for an adapter plate (3) and a component (10) that is securable on rails (5) of a floor structure of an aircraft interior (see Abstract), the securing device comprising: 
at least two adapter plates (3, see NOTE 1 below), which are decoupled from one another and configured to be secured on the rails (see Fig. 6 and NOTE 1 below), and configured to secure the component (10) having mutually spaced securing attachments (2); 
wherein each of the adapter plates is secured to two different rails (5) of the rails (see Fig. 6), 
wherein each of the adapter plates is held in place on the rails at three mounting points (see Fig. 6) such that each of the adapter plates is mounted on one of the rails at a first mounting point and on an other rail at two second mounting points (see Fig. 6), 
wherein each of the adapter plates is mounted on the rails so as to be slidable at the first mounting point (2, see Column 4 lines 63-67 and Column 5 lines 1-5).
Thomaschewski fails to disclose ball-and-socket joints in each connection between the component and the rails, each of the ball-and-socket joints comprising a dimensionally stable ball and a dimensionally stable ball socket, and the dimensionally stable ball socket of each of the ball-and-socket joints having two dimensionally stable ball socket halves,
wherein the dimensionally stable ball of each of the ball-and-socket joints is associated with at least one of the rails, and 
wherein the dimensionally stable ball socket of each of the ball-and-socket joints is associated with at least one of the adapter plates, 
wherein the two dimensionally stable ball socket halves of each of the ball-and-socket joints are respectively arranged on a first support plate and second support plate, and 
wherein, in an assembled position, the two dimensionally stable ball socket halves complement each other to form the dimensionally stable ball socket and comprise at least one securing attachment, and 
wherein, for each of the ball-and-socket joints:  
the first support plate and the second support plate in the assembled position are each connected by a tongue and groove joint to an adapter plate of the adapter plates, and 
the tongue and groove joint is oriented transversely to the rails to which the adapter plate is secured.
However, LaConte teaches a ball-and-socket joints (see Figs. 3-4) for connecting a component (44) to a rail (4), each of the ball-and-socket joints comprising a dimensionally stable ball (36) and a dimensionally stable ball socket (38 and 40), and the dimensionally stable ball socket of each of the ball-and-socket joints having two dimensionally stable ball socket halves (38 and 40),
wherein the dimensionally stable ball of each of the ball-and-socket joints is associated with at least one of the rails (4), and 
wherein the dimensionally stable ball socket of each of the ball-and-socket joints is associated with at least one of the adapter plates (3), 
wherein the two dimensionally stable ball socket halves of each of the ball-and-socket joints are respectively arranged on a first support plate (38) and second support plate (40), and 
wherein, in an assembled position, the two dimensionally stable ball socket halves complement each other to form the dimensionally stable ball socket and comprise at least one securing attachment (16 and 18), and 
wherein, for each of the ball-and-socket joints:  
the first support plate and the second support plate in the assembled position are each connected by a tongue and groove joint to an adapter plate of the adapter plates (see annotated Figure 5 below, and see NOTE 2 below), and 
the tongue and groove joint is oriented transversely to the rails to which the adapter plate is secured (see Figs. 3-4 and NOTE 2 below), in order to provide a quick setting and releasing system for installing and removing fixtures in a longitudinal track (see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the component to rail connection of Thomaschewski, with LaConte, such that it comprises each connection of Thomaschewski being replaced with the connection joint of LaConte, in order to provide a quick setting and releasing system for installing and removing fixtures in a longitudinal track (see Abstract of LaConte).
NOTE 1: It is understood that an aircraft has more than one seat. Further Thomaschewski states that aircraft may have “seats” plural (see Column 10 lines 13-19). It is understood from Figure 6 that each seat and adapter plate (3) are not directly coupled to one another, and further that each adapter plate is attached to two rails.
NOTE 2: See in annotated Figure 5 of LaConte below that the two support plates create a groove on each side, and member 44 of LaConte creates a tongue, therefore creating a tongue and groove joint. Further, the member 44 of LaConte is taught to be connected to the adapter plate 3 of Thomaschewski, and therefore the tongue is arranged on the adapter plate. Lastly, the tongue and groove joint has components extending in directions transverse to the rails.

    PNG
    media_image1.png
    738
    1214
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5.
Regarding claim 12, the combination of Thomaschewski and LaConte teaches wherein the tongue (see annotated Figure 5 of LaConte above, and see NOTE 1 below) is arranged on the adapter plate, 
the groove has two shoulders (see annotated Figure 5 of LaConte above, and see NOTE 2 below) that complement each other in the assembled position to form the groove (see Figs. 3-5 of LaConte), and 
each of the two shoulders being arranged on one of the first support plate or the second support plate (38 and 40 of LaConte, see Figs. 3-5 of LaConte).
NOTE 1: It is understood that the tongue of the ball and socket joint of LaConte (36, 38, and 40) is arranged on the channel member (44) of LaConte, and further the entire ball and socket assembly of LaConte is taught to be attached to the adapter plate (3) of Thomaschewski. Therefore, the tongue is arranged on the adapter plate.
NOTE 2: Each half (38 and 40) of the ball and socket joint of LaConte creates a groove having two shoulders, see Fig. 5 of LaConte.
Regarding claim 13, the combination of Thomaschewski and LaConte teaches wherein the first support plate (38 of LaConte) and the second support plate (40 of LaConte) are supported on the adapter plate (3 of Thomaschewski) by two tongue and groove joints (see annotated Figure 5 of LaConte above for example of one joint) that are arranged on opposite lateral sides of the first support plate and the second support plate (see Figs. 3-5 of LaConte).
Regarding claim 14, the combination of Thomaschewski and LaConte teaches wherein the ball-and-socket joints (see Figs. 3-4 of LaConte) are in each connection between the adapter plates (3 of Thomaschewski) and the rails (5 of Thomaschewski).
Regarding claim 15, the combination of Thomaschewski and LaConte teaches wherein the tongue and groove joint (see annotated Figure 5 of LaConte above) is oriented perpendicularly to the rails (5 of Thomaschewski) to which the adapter plate is secured (see NOTE below).
NOTE: It is understood that the tongue and groove joint has components extending in directions that are perpendicular to the rails.
Regarding claim 16, the combination of Thomaschewski and LaConte teaches wherein the opposite lateral sides extend in parallel with one another (see NOTE below).
NOTE: See that the opposite parallel sides of 38 and 40 of LaConte extend in parallel in the longitudinal direction of the rail, seen in Fig. 5 of LaConte.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thomaschewski (WO 2013/174518 A1) in view of LaConte (US 5 236 153 A), as applied to claim 1, and further in view of Oleson (US 9 481 467 B2); wherein US Patent US 10 618 658 B2 is being used as the translation of Thomaschewski.
Regarding claim 4, the combination of Thomaschewski and LaConte teaches multiple adapter plates (3 of Thomaschewski) for mounting seats (see Column 10 lines 13-19 of Thomaschewski), each adapter plate having a contour on at least one of the side faces (see Fig. 6 of Thomaschewski). 
The combination of Thomaschewski and LaConte does not teach wherein at least one of side faces of at least two of the adapter plates is contoured in such a way that the at least two adapter plates provide for securing different components capable of being arranged so as to be adjacent to one another on a common rail of the rails.
However, Oleson teaches wherein at least one of side faces of at least two of the adapter plates (52 and 54) is contoured in such a way that the at least two adapter plates provided for securing different components (seats, see Abstract) are capable of being arranged so as to be adjacent to one another (see Fig. 6) on a common rail (22) of the rails (see Fig. 6), in order to provide an adapter plate system spanning an aircraft floor shaped to interlock in side by side relationship therefore creating an efficient and aesthetically pleasing seating arrangement (see Oleson Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thomaschewski, and LaConte, with Oleson such that at least two of the adapter plates are capable of being arranged so as to be adjacent to one another on a common rail of the rails, in order to provide an adapter plate system spanning an aircraft floor shaped to interlock in side by side relationship therefore creating an efficient and aesthetically pleasing seating arrangement (see Oleson Abstract).
Regarding claim 5, the combination of Thomaschewski, LaConte, and Oleson teaches wherein one of the side faces of one of the at least two adapter plates (3 of Thomaschewski) is a negative face (28 of Oleson) of an opposite side face (26 of Oleson) of a second one of the at least two adapter plates arranged adjacent thereto (see Figs. 5-6 Oleson), and the at least two adapter plates mutually engage at the opposite side face and the negative face (see Fig. 6 of Oleson).
NOTE: The interlocking projections 26 of Oleson shown on the adapter plates 52 and 54 of Oleson are described to be sinusoidal (see Column 5 lines 17-21 of Oleson) such that adjacent plates align. Therefore, both adapter plates have negative shapes 28 of Oleson, and positive shapes 26 of Oleson, that connect with each other when connected.
Regarding claim 6, the combination of Thomaschewski, LaConte, and Oleson teaches wherein each of the adapter plates (3 of Thomaschewski) are secured to two different rails (5 of Thomaschewski) of the rails, each of the adapter plates is mounted on one of the rails at a first mounting point (2 of Thomaschewski) and on an other rail at two second mounting points (2 of Thomaschewski), the two second mounting points of a first adapter plate of the adapter plates are arranged on finger-shaped spaced apart projections (26 of Oleson), and the first mounting point of a second adapter plate of the adapter plates is configured to be arranged on an individual finger-shaped projection (26 of Oleson), and the first mounting point of the second adapter plate being supported on a same rail of the rails on the individual finger-shaped projection between the finger-shaped spaced apart projections of the two second mounting points of the first adapter plate (see Example fit in Fig. 6 of Oleson).
Response to Arguments
Applicant's arguments filed 09 August 2022 regarding the 35 U.S.C. 102 rejection of independent claim 1 using Thomaschewski (WO 2013/174518 A1) have been fully considered and are persuasive. The rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being unpatentable over Thomaschewski (WO 2013/174518 A1) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Thomaschewski (WO 2013/174518 A1) in view of LaConte (US 5 236 153 A).
Applicant’s arguments, see remarks filed 09 August 2022, with respect to the 35 U.S.C 102 rejection of independent claim 1 using Oleson (US 9 481 467 B2) have been fully considered and are persuasive.  The rejection of Claim(s) 1-2 and 4-6 rejected under 35 U.S.C. 102(a)(1) over Oleson (US 9 481 467 B2) have been withdrawn. 
Applicant's arguments filed 09 August 2022 have been fully considered but they are not persuasive. Applicant’s arguments page 10 recite: “…it is respectfully submitted that Thomaschewski and LaConte, alone or in combination, fail to disclose or suggest all of the features of amended claim 1…”. Examiner respectfully disagrees. Previously in the rejection dated 12 May 2022, it can be seen that the combination of Thomaschewski and LaConte taught previously presented claims 1 and 7-16. Therefore, the only limitations that Thomaschewski and LaConte have not been used to teach is from previously dependent claims 2-3. It can be seen in Fig. 6 of Thomaschewski that the limitations of previously dependent claim 2 are met by Thomaschewski. Further, Thomaschewski discloses the limitations of previously dependent claim 3 having an adapter plate that is slidable at all mounting points (see Column 4 lines 63-67 and Column 5 lines 1-5 of US 10 618 658 B2).
Further Applicant’s arguments pages 10-11 recite: “…it is respectfully submitted that LaConte does not actually show ball- and-socket joints in each connection between the component and the rails. Rather, the balls of LaConte are part of a bracing or clamping device used to secure the connection by blocking the movement of the retaining plates against each other…”. Examiner respectfully disagrees. A ball and socket joint is defined to consist of a ball located within a socket allowing for movement and rotation. It is understood that the ball 36 of LaConte is within a socket (see Figs. 3-4 of LaConte) creating a joint. It is also understood that movement is allowed along the longitudinal direction of the track 4, as well as rotational movement when the elastomeric seal 12 is overcome by forces. Therefore, LaConte does show a ball and socket joint.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAH/             Examiner, Art Unit 3678                                                                                                                                                                                           

/MATTHEW R MCMAHON/             Primary Examiner, Art Unit 3678